
	

113 HR 2973 IH: Hudson-Mohawk River Basin Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2973
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Interior to carry out
		  projects and conduct research on water resources in the Hudson-Mohawk River
		  Basin, to establish a Hudson-Mohawk River Basin Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hudson-Mohawk River Basin Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The Hudson-Mohawk River Basin together with
			 the Erie Canal connects the Great Lakes to the Atlantic Ocean and includes the
			 13,400 square mile area encompassing five large sub-basins: the Upper Hudson
			 River sub-basin, the Mohawk River sub-basin, the Lower Hudson River sub-basin,
			 the Passaic River sub-basin, and the Raritan River sub-basin.
			(2)The Hudson-Mohawk
			 River Basin played an essential role in the birth of our Nation and its
			 westward expansion. The water of the Hudson-Mohawk Basin is the ink used to
			 write the early United States history of European settlement and the American
			 Revolution. The Basin’s rivers served as a major transportation corridor
			 connecting the communities along it from the Atlantic Ocean to the Great
			 Lakes.
			(3)The Hudson-Mohawk
			 River Basin includes the largest metropolitan area of the country: the New
			 York-New Jersey metropolitan area. This metropolitan area, together with the
			 many communities in the Upper Hudson, Mohawk, and Lower Hudson sub-basins,
			 makes the area one of the most densely and heavily populated river basins in
			 the country with over 15,000,000 people.
			(4)The water resources of the Hudson-Mohawk
			 River Basin are functionally interrelated and their uses are interdependent. A
			 single entity is essential to provide effective communication, coordination,
			 and cooperation among Federal, State, and local governments, non-governmental
			 organizations, and the private sector for this area.
			(5)The New York-New
			 Jersey Harbor Estuary is a complex natural harbor at the junction of three
			 major water bodies, the New York Bight, the Hudson River and the Long Island
			 Sound. In addition, it receives freshwater inputs from the Raritan and Passaic
			 Rivers. The health and productivity of the New York Bight is affected directly
			 by the quality of the freshwater inputs to the estuary from the Hudson,
			 Passaic, and Raritan Rivers.
			(6)The headwaters of the Hudson originate
			 within the Adirondack Mountains, a treasured northeastern wilderness area,
			 protected under the New York State constitution since 1894. The Hudson’s path
			 south through the Hudson River Highlands, and the Mohawk’s path south east to
			 its junction with the Hudson, provides the only natural break in the
			 Appalachian Mountain chain.
			(7)The Mohawk
			 Valley’s abundant natural resources, and fertile floodplain soils provided a
			 rich endowment that first supported the Mohawk nation and the Iroquois
			 Confederacy and later supported European settlement and the development of
			 industry and commerce.
			(8)The Mohawk River and its watershed drain
			 directly into the Hudson River providing the largest freshwater input to the
			 brackish water mix that characterizes the Hudson River Estuary and supports a
			 biologically rich and productive ecosystem.
			(9)The Mohawk River
			 is integrated with the Erie Canal along much of its channel. Therefore, tying
			 the operation of the Canal system to the health of the Mohawk and the Hudson
			 Rivers.
			(10)Individuals in
			 many communities throughout the Basin have experienced devastating flooding
			 that led to tremendous costs for businesses, State, and local governments. A
			 holistic approach to river and stream monitoring, updated floodplain maps, and
			 development of floodplain management strategies based upon improved
			 understanding of the Basin’s hydrology would make communities safer and more
			 resistant and resilient to flood events.
			(11)Climate change is occurring and, as a
			 result, sea level rise along the United States eastern coastline will increase
			 the vulnerability of coastal communities to storm surge and flooding in the New
			 York-New Jersey harbors and along the major rivers in the Basin.
			(12)Each of the subwatersheds of the
			 Hudson-Mohawk River Basin receives support of programs administered by Federal,
			 State, regional, and local organizations.
			(13)There has been
			 little integration of planning and program implementation to address the
			 Hudson-Mohawk River Basin in a holistic manner.
			(14)New York, New
			 Jersey, Vermont, Massachusetts, and Connecticut have a long history of
			 achievements working together on resource management issues through their
			 memberships in the Delaware River Basin Commission, the Susquehanna River Basin
			 Commission, the Appalachian Regional Commission, the New England Interstate
			 Water Pollution Control Commission, and the Lake Champlain Basin
			 Program.
			(15)The basin-wide
			 impacts experienced as a result of recent hurricanes and storms illustrate the
			 need for integrated, basin-wide planning to address water management challenges
			 and vulnerability to flooding.
			(16)Protection and
			 restoration of wetlands, expanded use of green infrastructure, strengthening of
			 dams and levees, and upgrading of wastewater and water treatment infrastructure
			 will be necessary to reduce the impacts of extreme weather events and maintain
			 water quality and public health.
			(17)Development and
			 implementation of projects to control flooding and improve water quality must
			 be done with the full participation of local communities and citizens, address
			 the needs they identify, and be conducted in a manner that respects private
			 property and is consistent with the authorities of state and local
			 jurisdictions.
			3.Definitions
			(a)Hudson-Mohawk
			 river basinThe term
			 Hudson-Mohawk River Basin means the area of drainage of the
			 Hudson, Mohawk, Passaic and Raritan Rivers and their tributaries into the New
			 York-New Jersey Harbor Estuary. This includes areas in New York, New Jersey,
			 Vermont, Massachusetts, and Connecticut.
			(b)CommissionThe
			 term Commission means the Hudson-Mohawk River Basin Commission
			 established under section 4.
			(c)Water
			 resourcesThe term water resources means all surface
			 waters and ground waters contained or otherwise originating within the
			 Hudson-Mohawk River Basin.
			4.Hudson-Mohawk
			 River Basin Commission
			(a)EstablishmentThe
			 President shall—
				(1)establish the
			 Hudson-Mohawk River Basin Commission in cooperation with the Governors of the
			 States included in the Hudson-Mohawk River Basin to coordinate activities being
			 undertaken by the States, advisory committees, local governments, institutions
			 of higher education, and non-governmental organizations to address
			 environmental, economic, and cultural issues associated with the management and
			 use of resources in the Hudson-Mohawk Watershed; and
				(2)designate the
			 Secretary of Interior to serve as a member of the Commission and as coordinator
			 of participation of relevant Federal agencies in the activities of the
			 Commission.
				(b)MembershipThe Commission shall include a Federal
			 representative designated by the President, and the Governors of the 5 States
			 whose territory is encompassed by the Hudson-Mohawk River Basin and its
			 associated ground waters: New York, New Jersey, Connecticut, Massachusetts, and
			 Vermont. The Governor of each of the 5 States shall appoint an alternate to act
			 on that Governor’s behalf, including attendance at meetings of the Commission
			 and with the power to vote in the absence of the member.
			(c)Duties of the
			 CommissionThe Commission shall—
				(1)develop and implement plans, policies, and
			 projects relating to the water resources of the Hudson-Mohawk River
			 Basin;
				(2)adopt and promote uniform and coordinated
			 policies for management and conservation of water resources in the
			 Hudson-Mohawk River Basin;
				(3)adopt an annual
			 capital budget, including all projects the Commission proposes to undertake or
			 continue during the budget period with a statement of the estimated cost of
			 each project and the method of financing the project; and
				(4)coordinate and
			 direct the development, implementation, operation, and financing of water
			 resources projects consistent with its plans and policies.
				5.Comprehensive
			 plan
			(a)Plan
			 developmentNot later than 18
			 months after the date of the enactment of this Act, the Commission shall
			 develop and adopt a comprehensive plan for the development and use of water
			 resources of the Hudson-Mohawk River Basin. In developing the plan the
			 Commission shall—
				(1)consult with State
			 and Federal agencies with jurisdiction over water resources, local governments,
			 non-governmental organizations, public utilities, water users, and other
			 interested parties;
				(2)prior to adoption
			 of the plan or any subsequent revision of the plan, publish a draft plan and
			 provide opportunity for public comment;
				(3)ensure that the
			 plan addresses needs in each of the five sub-basins; and
				(4)periodically
			 review and revise the plan.
				(b)Plan
			 contentsThe plan shall
			 address all projects and facilities required for development, conservation,
			 use, management, and control of the water resources of the Hudson-Mohawk River
			 Basin to meet present and future needs. The plan shall—
				(1)identify water resource needs in the
			 Hudson-Mohawk River Basin related to water supply, water quality, flooding,
			 ecosystems, fisheries, energy production, navigation, recreation, agriculture,
			 and economic development and establish goals for protection or enhancement of
			 water resources to address the identified needs;
				(2)inventory the historic and cultural
			 resources of the Hudson-Mohawk River Basin and identify projects to provide for
			 cultural enrichment, preservation of cultural resources, public education about
			 local heritage and historical significance of properties, canals, and other
			 historic sites within the Hudson-Mohawk River Basin;
				(3)provide a comprehensive assessment of the
			 status of water resources in the Hudson-Mohawk River Basin and identify
			 additional research and information required to support management of water
			 resources in the Hudson-Mohawk River Basin; and
				(4)provide a mechanism to promote
			 communication and coordination among the organizations engaged in water
			 resource management activities to encourage efficient use of scarce resources,
			 avoid conflicts and inconsistencies, to promote consistent and fair treatment
			 of all water users, and to promote collaborative working relationships among
			 all entities working in the Hudson-Mohawk River Basin.
				6.Water resources
			 programThe Commission shall
			 adopt a water resources program on an annual basis, based upon the
			 comprehensive plan, that identifies specific projects and facilities to be
			 undertaken by the Commission, other governmental and private entities,
			 educational institutions, non-governmental organizations, and individuals
			 during the immediate 5-year period in each of the five sub-basins. The water
			 resources program shall include a systematic presentation for each of the five
			 sub-basins of—
			(1)the specific needs
			 to be addressed by the water resources program;
			(2)the existing and
			 proposed projects, studies, and facilities required to satisfy the identified
			 needs;
			(3)the subset of
			 projects and studies that will be undertaken by the Commission during such
			 period; and
			(4)the budget for the
			 identified projects and studies.
			7.Savings
			 provisionsNothing in this Act
			 shall be construed to repeal, modify, or limit the authority of—
			(1)the Federal
			 Government or the State government members of the Commission to enact
			 legislation or enforce any additional conditions or restrictions within their
			 jurisdictions; and
			(2)local governments
			 to regulate land use as provided for by law or regulation.
			8.Authorization of
			 appropriations
			(a)CommissionThere is authorized to be appropriated to
			 the Commission $500,000 for each fiscal year to carry out the duties of the
			 Commission.
			(b)Comprehensive
			 planThere is authorized to be appropriated to the Secretary of
			 Interior $25,000,000 for each of fiscal years 2015 through 2021 to carry out
			 projects consistent with the comprehensive plan that are identified in the
			 annual Hudson-Mohawk Water Resources Program adopted by the Commission in
			 accordance with section 6.
			
